Case 2:19-cv-13413-PDB-APP ECF No. 33 filed 05/26/20      PageID.600   Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

BIGG BURGER, INC.,
                                                  Case No. 19-cv-13413

                                                  Paul D. Borman
                  Plaintiff,                      United States District Judge

v.
                                                  Anthony P. Patti
BIG BURGZS LLC and                                United States Magistrate Judge
BILLY OWENS,


               Defendants.
___________________________________/

     ORDER REQUIRING DEFENDANT BIG BURGZS, LLC TO DISCLOSE
                     INDIVIDUAL MEMBERS

      The Court Orders Defendant BIG BURGZS, LLC to submit to the Court, on or

before June 15, 2020, the identities of each individual member of its LLC. In the

event that any member is a partnership or a limited liability company, BIG BURGZS,

LLC shall further identify the individual members of each of those entities. BIG

BURGZS, LLC may submit this information either in an email to the Court’s case

manager, Deborah Tofil, deborah_tofil@mied.uscourts.gov, or in a hard copy
Case 2:19-cv-13413-PDB-APP ECF No. 33 filed 05/26/20       PageID.601    Page 2 of 2




delivered to the Court. This information need not be filed on the Court’s docket.



IT IS SO ORDERED.


Dated: May 26, 2020                          s/Paul D. Borman
                                             Paul D. Borman
                                             United States District Judge




                                         2
